182 F.2d 1020
UNITED STATES ex rel. Ellen KNAUFF, Relator-Appellant,v.J. Howard McGRATH, Atty. Gen., and Edward J. Shaughnessy, asDistrict Director of the Immigration & NaturalizationService of the New York District, and to whomsoever may havethe custody of the body of Ellen Knauff, Respondents-Appellee.
No. 241, Docket 21683.
United States Court of Appeals Second Circuit.
Argued May 9, 1950.Decided May 16, 1950.

Gunther Jacobson, New York City, for relator-appellant.
Irving H. Saypol, New York City (Myles J. Lane and William J. Sexton, New York City of counsel; Louis Steinberg and Lester Friedman, Immigration and Naturalization, New York City, Service), for respondents-appellees.
Before SWAN, AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.

Order affirmed on opinion below.1


1
 No opinion for publication